DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 10 and 11 have been canceled. Claims 1-9 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-9, in the reply filed on 7-11-22 is acknowledged. The examiner reserves the right to reevaluate the restriction upon clarification. Groups I and II have been recombined in view of the clarification of claim 1. 
Claims 1-9 are under consideration. 
Groups III and IV, drawn to human iPS cells and cells differentiated from human iPS cells remain withdrawn (canceled claims 9 and 10). 
Claim objections
The term “subject” in claims 4 and 6 should be ---humans---. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reprogramming isolated human amniotic fluid cells into induced pluripotent stem (iPS) cells, does not reasonably provide enablement for reprogramming any stem cell into a pluripotent cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of making human induced pluripotent stem (iPS) cells, the method comprising: 
culturing human stem cells together with human mononuclear cells at a temperature below 30°C for at least one day; and 
reprogramming the stem cells into iPS cells that include human leukocyte antigen I (HLA-I) genes and human leukocyte antigen II (HLA-II) genes, but do not express HLA-I and HLA-II, wherein the stem cells and the mononuclear cells express different HLA-I or HLA-II. 
Claim 1 encompasses starting with any human stem cells including pluripotent, totipotent, endodermal, ectodermal, mesenchymal, pancreatic, hair follicle, retinal, kidney, germ, muscle, neural, hematopoietic, etc. cells. Mononuclear cells encompass lymphocytes (T-cells, B-cells, and NK cells), monocytes, and dendritic cells from peripheral blood, umbilical cord, placenta, or bone marrow. 
Claim 1 just says “reprogramming the stem cells into iPS cells” without any indication of how. The art at the time of filing is limited to administering vectors encoding reprogramming factors to isolated somatic cells and culturing them under pluripotent culture conditions such that iPS cells are obtained. This is reflected by applicants disclosure on pg 15, lines 1-3. The specification does not correlate the limited embodiments requiring nucleic acids encoding reprogramming factors and pluripotent culture conditions to merely “reprogramming the stem cells into iPS cells” as claimed. 
Claim 1 requires “reprogramming the stem cells into iPS cells that include [HLA-I and HLA-II genes but do not express HLA-I or HLA-II]”. The specification does not teach any iPS cells that contain HLA-I and HLA-II genes but do not express them. 
A) The specification enables reprogramming human amniotic fluid cells into induced pluripotent stem (iPS) cells but does not enable combining human stem cells and mononuclear cells, reprogramming them into iPS cells, and obtaining iPS cells that do not express HLA-I or HLA-II proteins as required in claim 1. 
Paragraph 6, pg 2-3, provides support for combining human stems cells and human mononuclear cells that express a different HLA-I or HLA-II protein that is different than an HLA-I or HLA-II protein expressed in the stem cells. The paragraph ends by saying the iPS cells have HLA-I or HLA-II genes but do not express HLA-I or HLA-II. 
Example 1, pg 14, states amniotic fluids from different pregnant women “were mixed with 0.5 mL and stored” without describing with what they were mixed. In the first strategy, mixed amniotic fluids were centrifuged and the cells obtained were cultured in MCDB 201 and DMEM at 37 degrees “and the selected [amniotic fluid stem cells (AFSCs)] were cultivated until confluence” (end of pg 14); however, the specification does not teach how AFSCs were selected from the centrifuged cell pellet or that all cells in the centrifuged cell pellet were stem cells. In a second strategy, amniotic fluid and mononuclear cells from a subject with no genetic relationship were mixed to contain 104 mononuclear cells in 1 mL amniotic fluid. The cells were centrifuged as in strategy 1 to obtain AFSCs (pg 15-16, paragraph 47). Applicants’ disclosure of “amniotic fluid stem cells” does not make sense because amniotic fluid contains a heterogenous population that includes cells derived from fetal membranes and the fetus itself including epitheloid E-type cells, amniotic fluid specific cells, and fibroblasts (Simoni, J. Prenatal Med., 2009, Vol. 3, No. 3, pg 34-36; pg 34, col. 2, last full paragraph). While either centrifuged pellet may contain stem cells, neither is not a population of AFSCs as claimed because it contains fibroblasts, mononuclear cells, et al. 
In strategy 1 or 2, after 3-4 passages the AFSCs were transfected with reprogramming factors (pg 15, lines 1-13; pg 16, line 7).
Paragraph 48 (pg 16) says strategy 1 and 2 used allogeneic mononuclear cells with no genetic relationship with AFSCs to remove AFSCs with HLA-I and HLA-II, thereby increasing the performance ratio of AFSCs in the cell mixture that did not express HLA-I and HLA-II. These AFSCs were named “universal iPS cells”. This statement does not make sense because strategy 1 did not use mononuclear cells and because all cells express HLA-I and HLA-II proteins. Furthermore, there is no evidence that the stem cells within the population of amniotic fluid cells and mononuclear cells do not express HLA-I or HLA-II proteins or that co-culture of amniotic fluid cells and mononuclear cells selects for stem cells that do not express HLA-I or HLA-II. 
Th HiPSC (mix-2) and (mix-5) in Example 2 (pg 16, para 50) relates to strategy 1 (pg 14, para 45); they do not appear to relate to the claimed invention which is limited to strategy 2 which mixes amniotic fluid cells and mononuclear cells.
 Example 3 (pg 18-20) describes differentiating “universal hiPS cells” into cardiomyocytes. 
Example 4 (pg 20-21) describes the HLA-I and HLA-II expression of “universal hiPS cells” before and after differentiation. These results are limited to the HiPSC (mix-2) and (mix-5) in strategy 1 (pg 16, para 50; pg 14, para 45); they do not relate to the claimed invention which is limited to mixing amniotic fluid cells and mononuclear cells. Fig. 4A & 4B show various controls, and Fig. 4C & 4D show hiPSC (mix-2) and (mix-5) (paragraph bridging pg 20-21). Pg 21, lines 3-7, states: “Figs. 4A to 4B represented that HLA class I or HLA class II were expressed in the cardiomyocytes differentiated (or derived) from current hESC (H9), the cardiomyocytes differentiated from hiPSC0077, hiPSC (single), without mixing with amniotic fluid or being treated with mononuclear cells, or the cardiomyocytes differentiated from hiPSC (single).” This statement is inaccurate. Fig. 4A & 4B show H9 expresses “HLA Class I” and “HLA Class II”, but does not teach testing for all HLA I and HLA-II molecules. The HLA-I class of proteins encompasses HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, and HLA-G. β-microglobulin binds with subunits to produce a heterodimer. HLA-II proteins encompass HLA-DP, HLA-DQ, HLA-DR, HLA-DM, and HLA-DO. The specification generically says HLA-I and HLA-II without teaching which HLA-I or II proteins were tested. The specification does not teach the cells lack expression of all HLA proteins as claimed. Furthermore, Fig. 4A & 4B show hiPSC0077, AFSCs, hiPSCs, and cardiomyocytes do not express HLA-II which is contrary to applicants’ statement on line 3 of pg 21. 
Fig. 4C & 4D show iPSC (mix-2) and (mix-5) do not express “HLA Class I” and “HLA Class II”, but does not teach testing for all HLA I and HLA-II molecules or teach which HLA proteins were assayed. 
The specification does not correlate the teachings relating to strategy 1 and iPSC (mix-2) and (mix-5) apply to a mixture of amniotic fluid cells and mononuclear cells as required in claim 1. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to combine amniotic fluid cells with mononuclear cells and reprogram them into iPS cells that do not express HLA-I or HLA-II proteins as required in claim 1. 

Written description
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The specification lacks written description for combining human stem cells and mononuclear cells, reprogramming them into iPS cells, and obtaining iPS cells that do not express HLA-I or HLA-II proteins as required in claim 1. 
Paragraph 6, pg 2-3, provides support for combining human stems cells and human mononuclear cells that express a different HLA-I or HLA-II protein that is different than an HLA-I or HLA-II protein expressed in the stem cells. The paragraph ends by saying the iPS cells have HLA-I or HLA-II genes but do not express HLA-I or HLA-II. 
Example 1, pg 14, states amniotic fluids from different pregnant women “were mixed with 0.5 mL and stored” without describing with what they were mixed. In the first strategy, mixed amniotic fluids were centrifuged and the cells obtained were cultured in MCDB 201 and DMEM at 37 degrees “and the selected [amniotic fluid stem cells (AFSCs)] were cultivated until confluence” (end of pg 14); however, the specification does not teach how AFSCs were selected from the centrifuged cell pellet or that all cells in the centrifuged cell pellet were stem cells. In a second strategy, amniotic fluid and mononuclear cells from a subject with no genetic relationship were mixed to contain 104 mononuclear cells in 1 mL amniotic fluid. The cells were centrifuged as in strategy 1 to obtain AFSCs (pg 15-16, paragraph 47). Applicants’ disclosure of “amniotic fluid stem cells” does not make sense because amniotic fluid contains a heterogenous population that includes cells derived from fetal membranes and the fetus itself including epitheloid E-type cells, amniotic fluid specific cells, and fibroblasts (Simoni, J. Prenatal Med., 2009, Vol. 3, No. 3, pg 34-36; pg 34, col. 2, last full paragraph). While either centrifuged pellet may contain stem cells, neither is not a population of AFSCs as claimed because it contains fibroblasts, mononuclear cells, et al. 
In strategy 1 or 2, after 3-4 passages the AFSCs were transfected with reprogramming factors (pg 15, lines 1-13; pg 16, line 7).
Paragraph 48 (pg 16) says strategy 1 and 2 used allogeneic mononuclear cells with no genetic relationship with AFSCs to remove AFSCs with HLA-I and HLA-II, thereby increasing the performance ratio of AFSCs in the cell mixture that did not express HLA-I and HLA-II. These AFSCs were named “universal iPS cells”. This statement does not make sense because strategy 1 did not use mononuclear cells and because all cells express HLA-I and HLA-II proteins. Furthermore, there is no evidence that the stem cells within the population of amniotic fluid cells and mononuclear cells do not express HLA-I or HLA-II proteins or that co-culture of amniotic fluid cells and mononuclear cells selects for stem cells that do not express HLA-I or HLA-II. 
Th HiPSC (mix-2) and (mix-5) in Example 2 (pg 16, para 50) relates to strategy 1 (pg 14, para 45); they do not appear to relate to the claimed invention which is limited to strategy 2 which mixes amniotic fluid cells and mononuclear cells.
 Example 3 (pg 18-20) describes differentiating “universal hiPS cells” into cardiomyocytes. 
Example 4 (pg 20-21) describes the HLA-I and HLA-II expression of “universal hiPS cells” before and after differentiation. These results are limited to the HiPSC (mix-2) and (mix-5) in strategy 1 (pg 16, para 50; pg 14, para 45); they do not relate to the claimed invention which is limited to mixing amniotic fluid cells and mononuclear cells. Fig. 4A & 4B show various controls, and Fig. 4C & 4D show hiPSC (mix-2) and (mix-5) (paragraph bridging pg 20-21). Pg 21, lines 3-7, states: “Figs. 4A to 4B represented that HLA class I or HLA class II were expressed in the cardiomyocytes differentiated (or derived) from current hESC (H9), the cardiomyocytes differentiated from hiPSC0077, hiPSC (single), without mixing with amniotic fluid or being treated with mononuclear cells, or the cardiomyocytes differentiated from hiPSC (single).” This statement is inaccurate. Fig. 4A & 4B show H9 expresses “HLA Class I” and “HLA Class II”, but does not teach testing for all HLA I and HLA-II molecules. The HLA-I class of proteins encompasses HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, and HLA-G. β-microglobulin binds with subunits to produce a heterodimer. HLA-II proteins encompass HLA-DP, HLA-DQ, HLA-DR, HLA-DM, and HLA-DO. The specification generically says HLA-I and HLA-II without teaching which HLA-I or II proteins were tested. The specification does not teach the cells lack expression of all HLA proteins as claimed. Furthermore, Fig. 4A & 4B show hiPSC0077, AFSCs, hiPSCs, and cardiomyocytes do not express HLA-II which is contrary to applicants’ statement on line 3 of pg 21. 
Fig. 4C & 4D show iPSC (mix-2) and (mix-5) do not express “HLA Class I” and “HLA Class II”, but does not teach testing for all HLA I and HLA-II molecules or teach which HLA proteins were assayed. 
The specification does not correlate the teachings relating to strategy 1 and iPSC (mix-2) and (mix-5) apply to a mixture of amniotic fluid cells and mononuclear cells as required in claim 1. 
Accordingly, the specification lacks written description for combining amniotic fluid stem cells with mononuclear cells and reprograming them into iPS cells that do not express HLA-I or HLA-II proteins as required in claim 1. 
B) The specification lacks written description for reprogramming just stem cells into iPS cells as encompassed by claim 1. The specification describes culturing and reprogramming mixed populations of amniotic fluid stem cells in strategy 1 OR a population of amniotic fluid stem cell and a non-related population of mononuclear cells in strategy 2. The specification does not contemplate reprogramming only the stem cells into iPS cells as encompassed by claim 1. The specification does not correlate culturing and reprogramming a combined population of amniotic fluid stem cells and non-related mononuclear cells to culturing amniotic fluid stem cells and non-related mononuclear cells followed by reprogramming just the stem cells as required in claim 1. Accordingly, the concept lacks written description. 
C) The specification lacks written description for obtaining stem cells from amniotic fluid and obtaining mononuclear cells from amniotic fluid from a different subject as required in claims 4-6. The concept is not readily apparent from any of the disclosure. The specification teaches isolating amniotic fluid and centrifuging it, thereby capturing all stem cells and non-stem cells in a pellet. The does not teach isolating stem cells from that generic cell pellet. The specification does not contemplate isolating mononuclear cells from amniotic fluid. Accordingly, the concept lacks written description. Perhaps claims 4-6 apply to strategy 1 in which cells from various amniotic fluids are combined. However, claims 4-6 are limited to strategy 2 because claim 1 is limited to strategy 2. 
D) The specification lacks written description for isolating stem cells from amniotic fluid as required in claims 7-8. The concept is not readily apparent from any of the disclosure. The specification teaches isolating amniotic fluid and centrifuging it, thereby capturing all stem cells and non-stem cells in a pellet. The does not teach isolating stem cells from that generic cell pellet. Accordingly, the concept lacks written description. Perhaps claims 1, 7, 8 should have a step indicating cells were isolated from amniotic fluids and that the cells contain stem cells, i.e. ---isolating cells from human amniotic fluid---. Whether or not they are stem cells appears to be irrelevant because both strategy 1 and 2 reprogram a mixed population of cells isolated from amniotic fluid; strategy 2 additionally reprograms mononuclear cells. 
E) The specification lacks written description for a vector encoding reprogramming factors as broadly encompassed by claim 9. The specification is limited to CytoTune iPS 2.0 Sendai reprogramming kit (Invitrogen) which has 3 vectors: polycistronic Klf4-Oct4-Sox2, cMyc, and Klf4 (see product description, item 2). The specification does not teach a vector encoding all reprogramming factors as encompassed by claim 9 or using any reprogramming factors other than Oct4, Sox2, Klf4, and cMyc. Accordingly, the concept lacks written description other than the CytoTune iPS 2.0 Sendai reprogramming kit.  

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the stem cells “do not express HLA-I and HLA-II” and that the stem cells and mononuclear cells “express different HLA-I or HLA-II”. This makes the claim indefinite because the expression in the second phrase conflicts with the lack of expression in the first phrase. A stem cell cannot both lack HLA-I and HLA-II expression and express different HLA proteins than mononuclear cells. This makes the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Ichim (20180340145).
Ichim taught co-culturing amniotic fluid cells containing stem cells with mononuclear cells from peripheral blood (abstract, paragraph 6 and 18). The stem cells are “reprogrammed” (paragraph 18) and are pluripotent (paragraphs 7 and 17) which is equivalent to “reprogramming the stem cells into iPS cells” as required in claim 1-3, 7. The reprogrammed stem cells inherently contain HLA-I and HLA-II genes but do not express them as required in claim 1 because they are made using a method encompassed by claim 1 and described by applicants in the specification as being part of the invention. 
The amniotic fluid cells and mononuclear cells are allogeneic, i.e. genetically dissimilar (paragraph 18), as required in claim 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim (20180340145). 
Ichim taught co-culturing and reprogramming amniotic fluid cells containing stem cells with mononuclear cells from peripheral blood into pluripotent cells as required in claims 1-4, 7 for reasons set forth above. 
Ichim did not teach the amniotic fluids were obtained in an amount of 0.5 ml as required in claim 5. However it would have been obvious to those of skill to determine the amount of amniotic fluid to obtain as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to do so to remove as little amount of amniotic cells as possible. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of obtaining 0.5 ml of amniotic fluid because it was well-within the skill of persons of skill. 
Ichim did not teach the amniotic fluid was obtained from a plurality of subjects as require in claim 6. However, it would have been obvious to do so to do so as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to do so to obtain more stem cells. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of combining amniotic fluid cells because it was well within the skill level of the ordinary artisan to combine cells. 
Ichim did not teach mixing the amniotic fluids with mononuclear cells in buffer, wherein the amniotic fluid is 0.5 ml and the concentration of mononuclear cells is 1.5x104 to 1.5x106  cells/ml required in claim 8. However it would have been obvious to those of skill to determine the amount of amniotic fluid to obtain and the concentration of mononuclear cells as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to use 0.5 ml amniotic fluid to remove as little amount of amniotic cells as possible. Those of ordinary skill in the art at the time of filing would have been motivated to the concentration of mononuclear cells because the range is a normal concentration of cells. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of obtaining 0.5 ml of amniotic fluid and using the concentration of mononuclear cells because they were well-within the skill of persons of skill. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Human Mol. Genetics, 2009, Vol. 18, No. 22, pg 4340-4349) in view of Ichim (20180340145). 
Li reprogrammed amniotic fluid stem cells into iPS cells using a vector encoding reprogramming factors (abstract; Materials and Methods). The cells were obtained by obtaining amniotic fluid, filtering, centrifuging, and culturing the precipitate culture dishes pre-coated with gelatin in αMEM plus 15% FBS. Cell clusters emerged after 7 days, and non-adherent cells were discarded, and fibroblasts were removed mechanically which left short, spindle-shaped cells with a large nucleus (pg 4348, col. 1, Derivation and culture of hAFDCs). Without evidence to the contrary, these cells are “stem cells” as required in claim 1. Li did not teach culturing them with mononuclear cells. 
However Ichim taught co-cultured amniotic fluid cells containing stem cells with mononuclear cells from peripheral blood (paragraph 6 and 18) encompassing the combinations in claims 1-4 and 7.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram amniotic stem cells into iPS cells as described by Li using amniotic stem cells co-cultured with mononuclear cells described by Ichim. Those of ordinary skill in the art at the time of filing would have been motivated to reprogram the co-culture to obtain more iPS cells. 
The combined teachings of Ichim and Li did not teach the stem cells did not express HLA-I or HLA-II or that the stem cells and mononuclear cells expressed different HLA-I or HLA-II. However, neither reference teaches the iPS cells express HLA molecules, and Ichim taught the cells were allogeneic, so they must contain different HLA-I and HLA-II genes. 
The combined teachings of Li and Ichim did not teach the amniotic fluids were obtained in an amount of 0.5 ml as required in claim 5. However it would have been obvious to those of skill to determine the amount of amniotic fluid to obtain as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to do so to remove as little amount of amniotic cells as possible. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of obtaining 0.5 ml of amniotic fluid because it was well-within the skill of persons of skill. 
The combined teachings of Li and Ichim did not teach the amniotic fluid was obtained from a plurality of subjects as require in claim 6. However, it would have been obvious to do so to do so as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to do so to obtain more stem cells. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of combining amniotic fluid cells because it was well within the skill level of the ordinary artisan to combine cells. 
The combined teachings of Li and Ichim did not teach mixing the amniotic fluids with mononuclear cells in buffer, wherein the amniotic fluid is 0.5 ml and the concentration of mononuclear cells is 1.5x104 to 1.5x106  cells/ml required in claim 8. However it would have been obvious to those of skill to determine the amount of amniotic fluid to obtain and the concentration of mononuclear cells as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to use 0.5 ml amniotic fluid to remove as little amount of amniotic cells as possible. Those of ordinary skill in the art at the time of filing would have been motivated to the concentration of mononuclear cells because the range is a normal concentration of cells. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of obtaining 0.5 ml of amniotic fluid and using the concentration of mononuclear cells because they were well-within the skill of persons of skill. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guillot (Best Practice & Res. Clin. Obstetrics & Gynaecology, 2016, Vol. 31, pg 112-120) in view of Ichim (20180340145). 
Guillot reprogrammed amniotic fluid stem cells into iPS cells using a vector encoding reprogramming factors (pg 114, “Fetal tissues as a source for reprogramming”; pg 115, “Chemical reprogramming of human fetal stem cells isolated from first- and second-trimester amniotic fluid”). Guillot did not teach culturing them with mononuclear cells. 
However Ichim taught co-cultured amniotic fluid cells containing stem cells with mononuclear cells from peripheral blood (paragraph 6 and 18) encompassing the combinations in claims 1-4 and 7.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram amniotic stem cells into iPS cells as described by Guillot using amniotic stem cells co-cultured with mononuclear cells described by Ichim. Those of ordinary skill in the art at the time of filing would have been motivated to reprogram the co-culture to obtain more iPS cells. 
The combined teachings of Ichim and Guillot did not teach the stem cells did not express HLA-I or HLA-II or that the stem cells and mononuclear cells expressed different HLA-I or HLA-II. However, neither reference teaches the iPS cells express HLA molecules, and Ichim taught the cells were allogeneic, so they must contain different HLA-I and HLA-II genes. 
The combined teachings of Guillot and Ichim did not teach the amniotic fluids were obtained in an amount of 0.5 ml as required in claim 5. However it would have been obvious to those of skill to determine the amount of amniotic fluid to obtain as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to do so to remove as little amount of amniotic cells as possible. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of obtaining 0.5 ml of amniotic fluid because it was well-within the skill of persons of skill. 
The combined teachings of Guillot and Ichim did not teach the amniotic fluid was obtained from a plurality of subjects as require in claim 6. However, it would have been obvious to do so to do so as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to do so to obtain more stem cells. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of combining amniotic fluid cells because it was well within the skill level of the ordinary artisan to combine cells. 
The combined teachings of Guillot and Ichim did not teach mixing the amniotic fluids with mononuclear cells in buffer, wherein the amniotic fluid is 0.5 ml and the concentration of mononuclear cells is 1.5x104 to 1.5x106  cells/ml required in claim 8. However it would have been obvious to those of skill to determine the amount of amniotic fluid to obtain and the concentration of mononuclear cells as a matter of choice and/or optimization. Those of ordinary skill in the art at the time of filing would have been motivated to use 0.5 ml amniotic fluid to remove as little amount of amniotic cells as possible. Those of ordinary skill in the art at the time of filing would have been motivated to the concentration of mononuclear cells because the range is a normal concentration of cells. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of obtaining 0.5 ml of amniotic fluid and using the concentration of mononuclear cells because they were well-within the skill of persons of skill. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632